ALLIANCE CAPITAL MANAGEMENT L.P.

UNIT OPTION PLAN AGREEMENT

 

AGREEMENT, dated December 7, 2001 between Alliance Capital Management L.P. (the
“Partnership”), Alliance Capital Management Holding L.P. (“Alliance Holding”)
and David R. Brewer, Jr. (the “Employee”), an employee of the Partnership or a
subsidiary of the Partnership.

 

The Option Committee (the “Administrator”) of the Board of Directors (the
“Board”) of Alliance Capital Management Corporation, the general partner of the
Partnership and Alliance Holding, pursuant to the 1993 Unit Option Plan, a copy
of which has been delivered to the Employee (the “Plan”), has granted to the
Employee an option to purchase units representing assignments of beneficial
ownership of limited partnership interests in Alliance Holding (the “Units”) as
hereinafter set forth, and authorized the execution and delivery of this
Agreement.

 

In accordance with that grant, and as a condition thereto, the Partnership,
Alliance Holding and the Employee agree as follows:

 

1.             Grant of Option.  Subject to and under the terms and conditions
set forth in this Agreement and the Plan, the Employee is the owner of an option
(the “Option”) to purchase the number of Units set forth in Section 1 of Exhibit
A attached hereto at the per Unit price set forth in Section 2 of Exhibit A.

 

2.             Term and Exercise Schedule.  This Option shall not be exercisable
to any extent prior to December 7, 2002 or after December 7, 2011 (the
“Expiration Date”).  Subject to the terms and conditions of this Agreement and
the Plan, the Employee shall be entitled to exercise the Option prior to the
Expiration Date and to purchase Units hereunder in accordance with the schedule
set forth in Section 3 of Exhibit A.

 

The right to exercise this Option shall be cumulative so that to the extent this
Option is not exercised when it becomes initially exercisable with respect to
any Units, it shall be exercisable with respect to such Units at any time
thereafter until the Expiration Date and any Units subject to this Option which
have not then been purchased may not, thereafter, be purchased hereunder.  A
Unit shall be considered to have been purchased on or before the Expiration Date
if notice of the purchase has been given and payment therefor has actually been
received pursuant to Sections 3 and 13, on or before the Expiration Date.

 

3.             Notice of Exercise, Payment and Certificate.  Exercise of this
Option, in whole or in part, shall be by delivery of a written notice to the
Partnership and Alliance Holding pursuant to Section 13 which specifies the
number of Units being purchased and is accompanied by payment therefor in cash. 
Promptly after receipt of such notice and purchase price, the Partnership and
Alliance Holding shall deliver to the person exercising the Option a certificate
for the number of Units purchased.  Units to be issued upon the exercise of this
Option may be either authorized and unissued Units or Units which have been
reacquired by the Partnership, a subsidiary of the Partnership, Alliance Holding
or a subsidiary of Alliance Holding.

 

1

--------------------------------------------------------------------------------


 

4.             Termination of Employment.  This Option may be exercised only
while the Employee is a full-time employee of the Partnership, except as
follows:

 

(a)           Disability.  If the Employee’s employment with the Partnership
terminates because of Disability, the Employee (or his personal representative)
shall have the right to exercise this Option, to the extent that the Employee
was entitled to do so on the date of termination of his employment, for a period
which ends not later than the earlier of (i) three months after such
termination, and (ii) the Expiration Date.  “Disability” shall mean a
determination by the Administrator that the Employee is physically or mentally
incapacitated and has been unable for a period of six consecutive months to
perform the duties for which he was responsible immediately before the onset of
his incapacity.  In order to assist the Administrator in making a determination
as to the Disability of the Employee for purposes of this paragraph (a), the
Employee shall, as reasonably requested by the Administrator, (A) make himself
available for medical examinations by one or more physicians chosen by the
Administrator and approved by the Employee, whose approval shall not
unreasonably be withheld, and (B) grant the Administrator and any such
physicians access to all relevant medical information concerning him, arrange to
furnish copies of medical records to them, and use his best efforts to cause his
own physicians to be available to discuss his health with them.

 

(b)           Death.  If the Employee dies (i) while in the employ of the
Partnership, or (ii) within one month after termination of his employment with
the Partnership because of Disability (as determined in accordance with
paragraph (a) above), or (iii) within one month after the Partnership terminates
his employment for any reason other than for Cause (as determined in accordance
with paragraph (c) below), this Option may be exercised, to the extent that the
Employee was entitled to do so on the date of his death, by the person or
persons to whom the Option shall have been transferred by will or by the laws of
descent and distribution, for a period which ends not later than the earlier of
(A) six months from the date of the Employee’s death, and (B) the Expiration
Date.

 

(c)           Other Termination.  If the Partnership terminates the Employee’s
employment for any reason other than death, Disability or for Cause, the
Employee shall have the right to exercise this Option, to the extent that he was
entitled to do so on the date of the termination of his employment, for a period
which ends not later than the earlier of (i) three months after such
termination, and (ii) the Expiration Date.  “Cause” shall mean (A) the
Employee’s continuing willful failure to perform his duties as an employee
(other than as a result of his total or partial incapacity due to physical or
mental illness), (B) gross negligence or malfeasance in the performance of the
Employee’s duties, (C) a finding by a court or other governmental body with
proper jurisdiction that an act or acts by the Employee constitutes (1) a felony
under the laws of the United States or any state thereof (or, if the Employee’s
place of employment is outside of the United States, a serious crime under the
laws of  the foreign jurisdiction where he is employed, which crime if committed
in the United States would be a felony under the laws of the United States or
the laws of

 

2

--------------------------------------------------------------------------------


 

New York), or (2) a violation of federal or state securities law (or, if the
Employee’s place of employment is outside of the United States, of federal,
state or foreign securities law) by reason of which finding of violation
described in this clause (2) the Board determines in good faith that the
continued employment of the Employee by the Partnership would be seriously
detrimental to the Partnership and its business, (D) in the absence of such a
finding by a court or other governmental body with proper jurisdiction, such a
determination in good faith by the Board by reason of such act or acts
constituting such a felony, serious crime or violation, or (E) any breach by the
Employee of any obligation of confidentiality or non-competition to the
Partnership.

 

For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership.  A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.

 

5.             Non-Transferability.  This Option is not transferable other than
by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Employee this Option is
exercisable only by the Employee.

 

6.             No Right to Continued Employment.  This Option shall not confer
upon the Employee any right to continue in the employ of the Partnership or
interfere in any way with the right of the Partnership to terminate the
employment of the Employee at any time for any reason.

 

7.             Payment of Withholding Tax.  (a) In the event that the
Partnership or Alliance Holding determines that any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
exercise of this Option, the Employee shall promptly pay to the Partnership or a
subsidiary specified by the Partnership or Alliance Holding, on at least seven
business days’ notice, an amount equal to such withholding tax or charge or (b)
if the Employee does not promptly so pay the entire amount of such withholding
tax or charge in accordance with such notice, or make arrangements satisfactory
to the Partnership and Alliance Holding regarding payment thereof, the
Partnership or any subsidiary of the Partnership may withhold the remaining
amount thereof from any amount due the Employee from the Partnership or the
subsidiary.

 

8.             Dilution and Other Adjustments.  The existence of this Option
shall not impair the right of the Partnership or Alliance Holding or their
respective partners to, among other things, conduct, make or effect any change
in the Partnership’s or Alliance Holding’s business, any issuance of debt
obligations or other securities by the Partnership or Alliance Holding, any
grant of options with respect to an interest in the Partnership or Alliance
Holding or any adjustment, recapitalization or other change in the partnership
interests of the Partnership or Alliance Holding (including, without limitation,
any distribution, subdivision, or combination of limited partnership interests),
or any incorporation of the Partnership or Alliance Holding.  In the event of
such a change in the partnership interests of the Partnership or Alliance
Holding, the Board shall make such adjustments to this Option, including the
purchase price specified in Section 1, as it deems appropriate and

 

3

--------------------------------------------------------------------------------


 

equitable. In the event of incorporation of the Partnership or Alliance Holding,
the Board shall make such arrangements as it deems appropriate and equitable
with respect to this Option for the Employee to purchase stock in the resulting
corporation in place of the Units subject to this Option.  Any such adjustment
or arrangement may provide for the elimination of any fractional Unit or shares
of stock which might otherwise become subject to this Option.  Any decision by
the Board under this Section shall be final and binding upon the Employee.

 

9.             Rights as an Owner of a Unit.  The Employee (or a transferee of
this Option pursuant to Section 4) shall have no rights as an owner of a Unit
with respect to any Unit covered by this Option until he becomes the holder of
record of such Unit, which shall be deemed to occur at the time that notice of
purchase is given and payment in full is received under Section 3 and 13.  By
such actions, the Employee (or such transferee) shall be deemed to have
consented to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Alliance Holding and the then current Amended and
Restated Agreement of Limited Partnership of the Partnership.  Except as
provided in Section 8, no adjustment shall be made with respect to any Unit for
any distribution for which the record date is prior to the date on which the
Employee becomes the holder of record of the Unit, regardless of whether the
distribution is ordinary or extraordinary, in cash, securities or other
property, or of any other rights.

 

10.           Administrator.  If at any time there shall be no Option Committee
of the Board, the Board shall be the Administrator.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

 

12.           Interpretation.  The Employee accepts this Option subject to all
the terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the Board or
the Administrator upon any questions arising under the Plan and/or this
Agreement.

 

13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Partnership, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York  10105, or if the
Partnership should move its principal office, to such principal office, in the
case of Alliance Holding, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York 10105, or if
Alliance Holding should move its principal office, to such principal office,
and, in the case of the Employee, to his last permanent address as shown on the
Partnership’s records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the requirements of
this Section.

 

4

--------------------------------------------------------------------------------


 

14.           Sections and Headings.  All section references in this Agreement
are to sections hereof for convenience of reference only and are not to affect
the meaning of any provision of this Agreement.

 

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

 

By:

Alliance Capital Management

 

 

Corporation, its General Partner

 

 

 

 

 

 

 

By:

/s/ John D. Carifa

 

 

 

John D. Carifa

 

 

President

 

 

 

.

ALLIANCE CAPITAL MANAGEMENT HOLDING L.P.

 

 

 

 

By:

Alliance Capital Management

 

 

Corporation, General Partner

 

 

 

 

 

 

 

By:

/s/ John D. Carifa

 

 

 

John D. Carifa

 

 

President

 

 

 

 

 

 

 

 

/s/ David R. Brewer, Jr.

 

 

 

David R. Brewer, Jr.

 

5

--------------------------------------------------------------------------------


 

Exhibit A To Unit Option Plan Agreement Dated December 7, 2001

between Alliance Capital Management L.P.,

Alliance Capital Management Holding L.P. and David R. Brewer, Jr.

 

 

1.                                       The number of Units that the Employee
is entitled to purchase pursuant to the Option granted under this Agreement is
15,000.

 

2.                                       The per Unit price to purchase Units
pursuant to the Option granted under this Agreement is $50.25 per Unit.

 

3.                                       Percentage of Units With Respect to

Which the Option First Becomes

Exercisable on the Date Indicated

 

1.   December 7, 2002           20%

2.   December 7, 2003           20%

3.   December 7, 2004           20%

4.   December 7, 2005           20%

5.   December 7, 2006           20%

 

--------------------------------------------------------------------------------